Title: To Benjamin Franklin from Jonathan Williams, Jr., 9 April 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes April 9. 1778.
The american Captains that are here have applied to me to draw up a Memorial to the american Ambassadors to obtain a Convoy off this Coast, which I have accordingly done, and in addition beg leave to request your favourable attention to their Request, for it is realy the most mortifying of all their Misfortunes to be taken as many have on the Day of their Sailing, and thrown into Prisons where they are barbarously treated, and have no Chance of an Exchange, besides which, the preservation of every supply to our distressed Country is a most important public Service.
Frenchmen that have served on board the Lexington and were taken with her escape hither every Day and demand of me in the first Place their prize money, and next their wages. I am obliged to answer that I never recvd. a Sol of their prize Money and that as to their wages I have not the Ships Books therefore cannot tell what is their Due nor whether anything. This generaly produces impertinent Language, and they bellow every where Imprecations against the americans. These Fellows should have their prize Money if it were but 20 Sols, but I know not where to get it. Mr. M[orris] sold what were brot in here and the Money is the Lord knows where. I wish the Commissioners had given up what was carried to their credit and taken the loss of Mr. M———s conduct on themselves, it would certainly have saved an infinity of discredit which our Service has suffered. I beg you will tell me what Sum and whether anything must be given to these People.
Mr. William Lee has given his Appointment to Mr. Schweighauser, Who is now called here the Congress agent and people make him their Compliments and me their Condolance. I confess I am exceedingly hurt, not that I think Mr. Lee’s Powers of any validity, yet as the public judge only by the outside, I feel myself regarded as a turned off Servant of the Public. It is a consolation however to hear everyone call it an injustice, and that I had the best Right to be appointed. I do not wish to have been so by Mr. Lee, but as I apprehend that on his Promotion the Matter devolved on Mr. Morris alone, and on the Death of Mr. Morris into the Disposal of the Commissioners ’till the pleasure of Congress should be known, I should have been happy if it had been proper to give me this proof of their Approbation.
I have thought it my Duty to inform Mr. Schweighauser of the powers I am possessed of from the Commissioners and that untill they were recalled I should continue to act upon them as Superiour to anything in Mr. Lee’s Power to direct. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams
 
Notation: Williams Jr. April 9 1778
